Exhibit 10.12

 

EXECUTION

 

AMENDMENT NUMBER SEVEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of May 24, 2012,

among

PENNYMAC CORP.,

 PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER SEVEN (this “Amendment Number Seven”) is made this 5th day
of February, 2014 (the “Effective Date”), among PENNYMAC CORP. (“Seller”),
PENNYMAC LOAN SERVICES, LLC (“Servicer”) and CITIBANK, N.A. (“Buyer”), to the
Master Repurchase Agreement, dated as of May 24, 2012, among Seller, Servicer
and Buyer, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, Seller and Buyer have agreed to modify certain covenants,
representations and warranties under the Agreement and as more specifically set
forth herein; and

 

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.                            Amendment.  Effective as of the Effective
Date, the Agreement is hereby amended as follows:

 

(a)                                                         Section 2 of the
Agreement is hereby amended by deleting the definition of “Committed Amount” in
its entirety and replacing it with the following (bold for emphasis):

 

“Committed Amount” shall mean an amount equal to (i) $900,000,000; reduced by
(ii) the aggregate outstanding Purchase Price (as such term is defined in the
NPL Repurchase Agreement) of all Loans (as such term is defined in the NPL
Repurchase Agreement) then subject to outstanding Transactions (as such term is
defined in the NPL Repurchase Agreement) under the NPL Repurchase Agreement.”

 

(b)                                                         Section 2 of the
Agreement is hereby amended by deleting the definition of “Loan Schedule” in its
entirety and replacing it with the following (bold for emphasis):

 

“Loan Schedule” shall mean a hard copy or electronic format incorporating the
fields identified on Exhibit G, which shall include with respect to each Loan to
be included in a Transaction without limitation: (i) the Loan number, (ii) the
Mortgagor’s name, (iii) the original principal amount of the Loan, (iv) the
current principal balance of the Loan, (v) the name of any Subservicer (if
applicable) subservicing such Loan, and (vi) any

 

--------------------------------------------------------------------------------


 

other information required by Buyer and any other additional information to be
provided pursuant to the Custodial Agreement.

 

(c)                                                          Section 2 of the
Agreement is hereby amended by deleting the definition of “Total Average Monthly
Usage” in its entirety.

 

(d)                                                         Section 2 of the
Agreement is hereby amended by deleting the definition of “Uncommitted Amount”
in its entirety and replacing it with the following (bold for emphasis):

 

“Uncommitted Amount” shall mean an amount equal to (i) $150,000,000 reduced by
(ii) the Uncommitted Amount (as defined in the NPL Repurchase Agreement)
outstanding under the NPL Repurchase Agreement.”

 

(a)                                 Section 9(b)(xvii) of the Agreement is
hereby amended by deleting the section in its entirety.

 

(e)                                                          Section 12(p) of
the Agreement is hereby amended by deleting the section in its entirety and
replacing it with the following (bold for emphasis):

 

“(p)                           Financial Representations and Warranties.

 

(i) (A) the ratio of Seller’s Total Indebtedness to its Adjusted Tangible Net
Worth is not greater than 10:1; (B) Seller’s Liquidity is not less than
$10,000,000 as of the last day of the prior calendar month; and (C) Seller’s
Adjusted Tangible Net Worth is greater than or equal to $140,000,000.”

 

(ii) Reserved.

 

(iii) (A) Guarantor’s Adjusted Tangible Net Worth is greater than or equal to
$750,000,000; (B) the combined amount of unrestricted cash of Guarantor and its
Subsidiaries is greater than or equal to $30,000,000; (C) the ratio of
Guarantor’s Total Indebtedness to Adjusted Tangible Net Worth is less than 5:1;
and (D) Guarantor’s consolidated net income has been equal to or greater than
$1.00 for at least one (1) of the previous two (2) consecutive fiscal quarters,
as of the end of the last fiscal quarter.”

 

(f)                                                           Section 13(p) of
the Agreement is hereby amended by deleting the section in its entirety and
replacing it with the following (bold for emphasis):

 

“(p) Financial Covenants.

 

(i) Seller shall comply with the following financial covenants: (A) the ratio of
Seller’s Total Indebtedness to its Adjusted Tangible Net Worth shall not at any
time be greater than 10:1; (B) Seller shall maintain Liquidity as of the last
day of the prior calendar month in an amount of not less than $10,000,000; and
(C) the Adjusted Tangible Net Worth of Seller shall at all times be greater than
$140,000,000;”

 

(ii) Reserved.

 

2

--------------------------------------------------------------------------------


 

(iii) (A) Guarantor’s Adjusted Tangible Net Worth shall at all times be greater
than $750,000,000; (B) the amount of combined unrestricted cash of Guarantor and
its Subsidiaries shall at all times be greater than or equal to $30,000,000; (C)
the ratio of Guarantor’s Total Indebtedness to Adjusted Tangible Net Worth shall
at all times be less than 5:1, and (D) Guarantor’s consolidated net income shall
be equal to or greater than $1.00 for at least one (1) of the previous two (2)
consecutive fiscal quarters, as of the end of each fiscal quarter.”

 

(g)                                                          Schedule 4 of the
Agreement is hereby amended replacing the Schedule in its entirety with Schedule
1 attached hereto.

 

SECTION 2.                            Fees and Expenses.  Seller agrees to pay
to Buyer all reasonable out of pocket costs and expenses incurred by Buyer in
connection with this Amendment Number Seven (including any Commitment Fee due an
payable, all reasonable fees and out of pocket costs and expenses of the Buyer’s
legal counsel) in accordance with Sections 23 and 25 of the Agreement.

 

SECTION 3.                            Representations.  Seller hereby represents
to Buyer that as of the date hereof, Seller is in full compliance with all of
the terms and conditions of the Agreement and each other Program Document and no
Default or Event of Default has occurred and is continuing under the Agreement
or any other Program Document.

 

SECTION 4.                            Binding Effect; Governing Law.  This
Amendment Number Seven shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  THIS AMENDMENT
NUMBER SEVEN SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

SECTION 5.                            Counterparts.  This Amendment Number Seven
may be executed by each of the parties hereto on any number of separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.

 

SECTION 6.                            Limited Effect.  Except as amended hereby,
the Agreement shall continue in full force and effect in accordance with its
terms.  Reference to this Amendment Number Seven need not be made in the
Agreement or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to, or
with respect to, the Agreement, any reference in any of such items to the
Agreement being sufficient to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller, Servicer and Buyer have caused this Amendment Number
Seven to be executed and delivered by their duly authorized officers as of the
day and year first above written.

 

 

PENNYMAC CORP.

 

(Seller)

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

(Servicer)

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

 

 

 

 

 

CITIBANK, N.A.

 

(Buyer)

 

 

 

 

 

 

 

 

By:

/s/ Peter D. Steinmetz

 

Name:

Peter D. Steinmetz

 

Title:

Vice President

 

 

Citibank N.A.

 

Amendment Number Seven to Master Repurchase Agreement (PMAC Agency)

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Schedule 4 (PennyMac to provide)

 

Amendment Number Seven to Master Repurchase Agreement (PMAC Agency)

 

--------------------------------------------------------------------------------


 

State

 

License Name

 

PennyMac Corp.
(NMLS # 252869)

Arkansas

 

Collection Agency License

 

License # 4535

Arkansas

 

Mortgage Servicer License

 

License # 105282
6/14/2013

Colorado

 

Supervised Lender License

 

License # 991621
5/2/2012

Colorado

 

Collection Agency License

 

License # 991687
8/20/2012

Georgia

 

Mortgage Lender License

 

License # 33028
1/4/2012

Hawaii

 

Out-of-State Collection Exemption

 

License # COLAX-771
9/23/2013

Idaho

 

Collection Agency License

 

License # CDB-8549
3/27/2013

Illinois

 

Residential Mortgage License

 

License # MB.6760811
5/26/2011

Iowa

 

Mortgage Banker License

 

License # 2012-0112
11/21/2012

Kansas

 

Supervised Loan License

 

License # SL.0026438
3/11/2013

Kansas

 

UCCC Notification Registrant

 

Registrant # NOT.0025908

Kentucky

 

Mortgage Company License

 

License # MC72496
9/14/2010

Maine

 

UCCC Notification

 

License # SVR12711

Maryland

 

Collection Agency License

 

License # 6329
7/9/2012

Michigan

 

1st Mortgage Broker/ Lender/Servicer License

 

License # FL0017336
10/11/2010

Michigan

 

2nd Mortgage Broker/ Lender/Servicer Registration

 

License # SR0017436
10/11/2010

Minnesota

 

Residential Mortgage Servicer License

 

License # 40220856
9/21/2010

Mississippi

 

Mortgage Lender License

 

License # 252869
4/20/2011

Nebraska

 

Mortgage Banker License

 

License # 2092
7/28/2010

New Hampshire

 

Mortgage Servicer Registration

 

License # 16686-MS
9/15/2011

New York

 

Mortgage Loan Servicer Registration

 

Application Pending
9/26/2011

New York City

 

Collection Agency License

 

License # 1427846
5/21/2012

 

--------------------------------------------------------------------------------


 

North Carolina

 

Collection Agency License

 

License # 108112
6/13/2012

Oregon

 

Mortgage Lending License

 

License # ML-5218
6/13/2013

South Dakota

 

Mortgage Lender License

 

License # ML.05013
6/13/2013

Texas

 

Regulated Loan License

 

License # 15161-56953
9/10/2010

Vermont

 

Loan Servicer License

 

License # 252869-1
6/6/2013

West Virginia

 

Mortgage Lender License

 

License # ML-30458
6/25/2010

West Virginia

 

Business Registration Certificate & Collection Agency License

 

License # 2238-4733
3/30/2011

Wisconsin

 

Mortgage Banker

 

License # 252869BA
5/13/2011

 

--------------------------------------------------------------------------------